DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ preliminary amendment filed on August 11, 2021 and wherein the Applicant has amended claims 1-2, 7, 10, 13, 16, cancelled claims 3, 8-9, 11-12, 17-18, and added new dependent claims 19-27.
In virtue of this communication, claims 1-2, 4-7, 10, 13-16, 19-27 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Specification
Specification reads failed to provide description of fig. 23 which has in the application. Appropriate correction is required.

Claim Objections
Claims 1-2, 4-7, 10, 13-16, 19-27 are objected to because of the following informalities: 
Claim 1 recites “having short-term and long-term storage” which should be -- having a short-term and long-term storage --. Claim 1 further recites “to acoustic energy in the environment”, “indication of user presence in the environment”, “includes acoustic energy indicative of …” which shall be --to an acoustic energy in the environment--, --indication of a user presence in the environment--, includes the acoustic energy indicative of …--, respectively.  Claims 2, 4-7, 10, 19-27 are rejected due to the dependencies to claim 1.
Claim 2 further recites “the one or more parameters is frame energy”, “generate the template” which shall be --the one or more parameters [[is]]are a frame energy--, --generate [[the]]a template--. Claims 4-7 are objected due to the dependencies to claim 2.
Claim 7 further recites “identifying a subset of frames free from acoustic energy from speech” which should be -- identifying a subset of frames free from an acoustic energy from a speech--.
Claim 13 is objected for the at least similar reason as described in claim 1 above since claim 13 recited similar deficient features as recited in claim 12, for example, claim 13 recites “of user presence in the environment”, “generated by speech”. Claims 14-16 are objected due to the dependencies to claim 13.
Claim 14 further recites “presence of snore” which should be --a presence of a snore--.
Claim 15 further recites “apply encryption”, “apply compression to…” which should be --apply an encryption-- and --apply a compression to …--, respectively.
Claim 16 further recites “generated by speech” which should be -- generated by a speech--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-7, 10, 13-16, 19-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the short-term storage” and “the long-term storage” which have insufficient antecedent bases for the limitation in claim 1 and causes confusing because it is unclear what “the short-term storage” is and what “the long-term storage” is and it is unclear how “receive, in the short-term storage” and “store the suppressed acoustic signal” are performed with respect to “the short-term storage” and “the long-term storage”, respectively, and thus, renders claim indefinite. Claim 1 further recites “receive, from …, an indication of user presence in the environment” and then recites “determine, based on the indication, whether a user is present in the environment” which is confusing because it is unclear whether “the indication” is “of user presence in the environment” or indication of “whether a user is present in the environment” and it does not make sense to claim “indication of user presence in the environment”, i.e., an answer and then post question to determine “whether a user is present in the environment” or not, or don’t know yet and thus, further renders claim indefinite. Claims 2, 4-7, 10, 19-27 are rejected due to the dependencies to claim 1.
Claim 13 is rejected for the at least similar reasons described in claim 1 above since claim 13 recited the similar deficient features as recited in claim 1, for example, claim 13 recites “receive, from … an indication of user presence in the environment; determine, based on the indication, whether a user is present in the environment”. Claims 14-16 are rejected due to the dependencies to claim 13.
Claim 5 recites “the N-lowest energy values” which is confusing because “lowest” value should be one value, and thus, it is unclear what “N-lowest energy values” is lowest value and thus, renders claim indefinite.
Claim 7 recites the features with a semicolon “;” as end of the claim 7, which is confusing because it is unclear what is else features about claim 7 after the “;” and thus, renders claim indefinite.

Examiner Comments

There are 35 U.S.C. 112(b) issues in claims, which causes many confusion in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654